      Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 1 of 17



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION


NORTH AMERICAN BUTTERFLY                §
ASSOCIATION d/b/d THE                   §
NATIONAL BUTTERFLY CENTER,              §
AND MARIANNA TREVINO                    §
       Plaintiffs                       §
                                        §
                                        §                   CASE NO. 7:19-cv-00411
VS.                                     §
                                        §
                                        §
NEUHAUS & SONS, LLC, BRIAN              §
KOLFAGE, AND WE BUILD THE               §
WALL INC. et al                         §
     Defendants                         §


____________________________________________________________________________

                         FISHER DEFENDANTS’
            BRIEF IN OPPOSITION TO PLAINTIFFS REQUEST FOR
     TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION
          and in SUPPORT OF DEFENDANTS’ MOTION TO DISMISS
_____________________________________________________________________


TO THE HONORABLE JUDGE OF SAID COURT:

       COME NOW FISHER INDUSTRIES and FISHER SAND AND GRAVEL CO.,

Defendants and file this their Brief in Opposition to Plaintiffs’ Request for Temporary

Restraining Order and Preliminary Injunction, and Motion to Dismiss and in support would

respectfully show as follows:


                                        I.
                                   BACKGROUND



                                            1
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 2 of 17



       In a related case the United States at the request of the USIBWC filed a Complaint

for Injunctive Relief against Fisher Industries and Fisher Sand and Gravel Co., Neuhaus

and others relating to property nearby the North American Butterfly Association

(hereinafter “NABA”) property. Civil Action No. 7:19-CV-403; United States of America

vs. We Build the Wall, Inc., Fisher Industries, Fisher Sand and Gravel Co., and Neuhaus

and Sons, LLC, in the United States District Court for the Southern District of Texas,

McAllen Division. A First Amended Complaint for Injunctive Relief was filed by the United

States on December 16, 2019. In that case, the government alleges that pursuant to a

treaty with Mexico, it is required to approve all construction projects in the Flood Plain of

the Rio Grande border with Mexico, and that they wanted to prohibit the Fisher

Defendants from constructing the subject fence until the USIBWC determined that it was

acceptable. On December 18, 2019, an Agreed Amended Temporary Restraining Order

was entered in the related USBWC case which pertains to the very property at issue in

the present case. As the court is aware from the proceedings in the IBWC case, the

Fisher Defendants have produced the requested studies and information to the IBWC to

obtain approval to move forward with their project. The Plaintiffs in the present case claim

that if a fence or wall is constructed on nearby property, it could cause flooding and

damage to Plaintiffs property. Ultimately, it is the USIBWC which will review the data and

make the determination as to whether construction should be permitted on the US side

of the Rio Grande river.


                                        II.
                                PROCEDURAL HISTORY

       On December 3, 2019, NABA and Marianna Trevino Wright filed an Original

Petition and Application for Injunctive Relief against Defendants Neuhaus & Sons, LLC,

                                             2
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 3 of 17



Brian Kolfage, and We Build the Wall, Inc.; Cause No. C-5049-19-I, in the 398th Judicial

District Court of Hidalgo County, Texas. On December 13, 2019, the Plaintiffs filed a First

Amended Petition and Application for Injunctive Relief claiming nuisance, violation of the

Texas Water Code, defamation & business disparagement and adding Fisher Industries

and Fisher Sand and Gravel Co. as a Defendant in the case. In its Petition, Plaintiff NABA

alleges that it owns property near property owned by Defendant, Neuhaus & Sons, LLC

(hereinafter “Neuhaus”) and that Defendants appear to be constructing an illegal border

fence in the US floodplain along the banks of the Rio Grande River on the Neuhaus

property which could possibly impact NABA’s property by changing the flow of surface

water of the Rio Grande River. NABA claims that the Defendants actions violate the

Texas Water Code and asked the Court for a temporary restraining order and injunction

to prevent Defendants from constructing a border fence on Defendant’s own property.

On or about December 3, 2019, an ex parte temporary restraining order was issued by

the 387th Judicial District Court prohibiting Defendants from construction of a border wall.

On December 13, 2019, Plaintiffs filed a First Amended Petition and Application for

Injunctive Relief in the state court action. Also on December 13, 2019, pursuant to 28

USC § 1331 federal question jurisdiction and with the consent of other Defendants, a

Notice of Removal was filed by Defendant Neuhaus & Sons, LLC.


       On December 23, 2019, Plaintiffs filed a Second Amended Complaint and

Application for Injunctive Relief denying subject matter jurisdiction and claiming wrongful

removal. That pleading was stricken by this Court, so the operative pleading is Plaintiff’s

First Amended Petition.    Plaintiffs asserted causes of action for Nuisance, Violation of

the Texas Water Code, Defamation & Business Disparagement, and Application for


                                             3
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 4 of 17



Injunctive Relief.   Defendants would show that Plaintiffs Application for Temporary

Restraining Order should not be granted for reasons based upon failure to state a claim,

and the failure to show any irreparable injury .


                                     III.
                       FEDERAL REGULATORY FRAMEWORK

       In the 1930’s, the International Boundary and Water Commission, United States

and Mexico, United States Section (“USIBWC”) constructed the Lower Rio Grande Flood

Control Project. The purpose of the project is to provide flood protection for communities

along the Rio Grande River. The Project includes, in part, river levees and floodways

adjacent and parallel to the mainstream of the Rio Grande River in Hidalgo County,

Texas. In 1961, the State of Texas deeded to the USIBWC the bed and banks of the Rio

Grande River in Hidalgo County. The United States and Mexico entered into a treaty in

1970 which requires that the United States prohibit any works in the United States that

will, in the judgment of the Commission, cause deflection or obstruction of the normal flow

of the Rio Grande River or its flows. (Treaty to Resolve Pending Boundary Differences

and Maintain the Rio Grande and Colorado River as the International Boundary, U.S.-

Mex., Art.IV, Now. 23, 1970, T.I.A.S. 7313.) To implement the United States’ 1970 Treaty

obligations, the USIBWC requires proponents of projects in the US floodplain to submit

hydraulic modeling for their project to the USIBWC. According to the 1944 Water Treaty

between Mexico and the United States, under Article 24 of the Treaty, the USIBWC “shall

have, to the extent necessary to give effect to the provisions of this Treaty, exclusive

jurisdiction over the works constructed exclusively in the territory of its country whenever

such works shall be connected with or shall directly affect the execution of the provisions



                                             4
     Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 5 of 17



of this Treaty.” If there is no deflection or obstruction, the USIBWC issues a letter of no

objection to the proponent of the project and the project may proceed.


                                     IV.
                     ELEMENTS FOR INJUNCTION NOT SHOWN

A.     Texas Law

       Before a temporary injunction can issue, “there must be proof of ‘(1) a cause of

action against the defendant; (2) a probable right to the relief sought; and (3) a probable,

imminent, and irreparable injury in the interim.’” Good Shepherd Hosp., Inc. v. Select

Specialty Hosp.-Longview, Inc., 563 S.W.3d 923, 927 (Tex. App.—Texarkana 2018, no

pet.) (citing Hartwell v. Lone Star, PCA, 528 S.W.3d 750, 759 (Tex. App.—Texarkana

2017, pet. dism'd)). An injury is irreparable if the injured party cannot be adequately

compensated in damages or if the damages cannot be measured by any pecuniary

standard. Butnaru v. Ford Motor Co., 84 S.W.3rd 198, 204 (Tex. 2002).         Moreover, to

demonstrate that a probable injury that is irreparable, Plaintiffs must show that that there

is “no adequate remedy at law.” Good Shepherd Hosp., Inc., 563 S.W.3d at 929, see

also Hartwell, 528 S.W.3d at 763 (citing Blackthorne v. Bellush, 61 S.W.3rd 439, 442

(Tex. App. – San Antonio, 2001, no pet.)

       Under Texas law, not every alleged trespass is an irreparable injury. The mere

fact that the case involves an alleged injury to land does not mandate injunctive relief.

Parks v. U.S. Home Corp., 652 S.W.2d 479, 485-486 (Tex. App. – Houston [1st Dist.],

1983, writ denied.). More specifically, recovery for diminution in value is an adequate and

appropriate remedy at law for harm to real estate caused by flooding. City of Tyler v.

Likes, 952 S.W.2d 489, 497 (Tex. 1997). The loss in market value of the real estate is

the proper measure of damages for flooding caused by the conduct of others. Id.

                                             5
     Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 6 of 17



       While there is case law in Texas indicating that the loss of ownership of real estate

(i.e. foreclosure) could constitute an irreparable injury, those cases are limited to issues

where ownership of the property may be lost entirely. Plaintiffs have not alleged any

circumstances in which the ownership of the tract of land in question could be lost. See

Irvine Bank & Trust Co., v. Second Land Co., 544 S.W.2d 684, 688 (Tex. Civ. App. ---

Dallas 1976, writ ref’d n.r.e.)(When ownership of real estate is at issue, the existence of

a cause of action for damages in no basis for denying equitable relief.) The gravamen

of the potential injuries in this matter consist of an alleged loss of alleged income,

property, and property value purportedly caused by “topographic and vegetative changes

detrimental to the ecological values of the Butterfly Center’s land, as well as create

changes in erosion patterns that could effectively remove portions of the land and

changes in deposition patterns that could effectively destroy portions of the land.” See

Plaintiffs’ First Amended Petition, p. 8, ¶¶ 33 and 34. Loss of income, loss of portions of

property, and loss of property value are all damages that can be recovered at law. Thus,

Plaintiffs’ must show more than merely alleging that the property is “unique,” special, or

highly valuable in order to secure a temporary injunction.


B.     Federal Law

       To obtain either, a temporary restraining order, or preliminary injunction, a plaintiff

must show: (1) a substantial likelihood that Plaintiff will prevail on the merits, (2) a

substantial threat that the Plaintiff will suffer irreparable injury if the injunction is not

granted, (3) Plaintiff’s threatened injury outweighs the threatened harm to the party whom

Plaintiff seeks to enjoin, and (4) granting the preliminary injunction will not disserve the

public interest.” Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20, 129

                                              6
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 7 of 17



S. Ct. 365, 172 L. Ed. 2d 249 (2008.); Bluefield Water Ass’n, Inc. v. City of Starkville,

Miss., 577 F.3d 250, 252-53 (5th Cir. 2009). Plaintiff’s failure to establish any one of the

four elements will result in the denial of a motion for temporary injunction.” Medlin v.

Palmer, 874 F.2d 1085, 1091 (5th Cir. 1989). The standard requires that the irreparable

injury is likely in the absence of an injunction. Winter v. Natural Resources Defense

Council, Inc., 555 U.S. at 21. “Issuing a preliminary injunction based only on a possibility

of irreparable harm is inconsistent with our characterization of injunctive relief as an

extraordinary remedy that may only be awarded upon a clear showing that the plaintiff is

entitled to such relief.” Winter, 555 U.S. at 21 (citing Mazurek v. Armstrong, 520 U.S.

968, 972, 117 S.Ct. 1865, 138 L.Ed.2d 162 (1997) (per curiam). And, like Texas law, an

injury is “irreparable” only if it cannot be undone through monetary remedies. See Spiegel

v. City of Houston, 636 F.2d 997, 1001 (5th Cir. 1981); Parker v. Dunlop, 517 F.2d 785,

787 (5th Cir. 1975)

       Analyzing these elements with respect to the claims at issue in this case, it is clear

that no injunction is warranted. As shown below, plaintiffs cannot make out a case for

either nuisance or violations of the Texas Water Code. Currently, there is absolutely no

chance of success on the merits for plaintiffs’ claims since plaintiffs have not been

damaged in any way. Second, there is no substantial threat of any damage to plaintiffs,

let alone irreparable injury. Plaintiff has not made any showing of any irreparable injury.

The evidence proffered by Plaintiffs, at best, reveals merely a speculative impact on the

land in question at some uncertain, remote time in the future. Fear and apprehension of

possible injury are not sufficient to support a temporary injunction. Matrix Network, Inc.

v. Ginn, 211 S.W. 3rd 944, 947-948 (Tex. App. – Dallas 2007, no pet.) Speculative harm



                                             7
     Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 8 of 17



or the mere possibility of harm is insufficient. Winter, 555 U.S. at 22. Third, since there

is no injury or any threatened injury, it cannot outweigh the threatened harm to the party

whom Plaintiff seeks to enjoin, i.e., the Fisher Defendants. Finally, as established by the

Declaration and exhibits attached as part of Exhibit A, the federal government has made

a determination that this particular area is an area of high illegal entry, and has waived

federal law for the construction of border fence facilities. See Exhibit A-05. Granting an

injunction against the construction of a border fence will certainly disserve the public

interest as determined by the federal government. For these reasons, Plaintiffs’ request

for a temporary restraining order and preliminary injunction should be denied.


                                         V.
                              FAILURE TO STATE A CLAIM

       Defendants would show that Plaintiffs have failed to state a claim upon which relief

can be granted. Federal Rule of Civil Procedure 12(b)(6) provides as a defense the failure

of a complaint to state a claim for which relief can be granted. To survive a motion to

dismiss, a complaint must contain sufficient well pleaded facts, when accepted as true,

and viewed in the light most favorable to the plaintiff, allow the court to draw the

reasonable inference of responsibility for damages caused by misconduct. A claim for

relief is implausible on its face when the well pleaded facts do not permit the court to infer

more than the mere possibility of misconduct resulting in damages. See Harold H.

Huggins Realty, Inc., P.E. et al. v. FNC, Inc., 634 F.3d 787, 796 (5th Cir. 2011). A claim

for relief is implausible on its face when the well pleaded facts fail to permit the court to

infer the fact of damages which are not remote or speculative. “[W]hen the allegations in

a complaint, however true, could not raise a claim of entitlement to relief, this basic



                                              8
     Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 9 of 17



deficiency should be exposed at the point of minimum expenditure of time and money by

the parties and the court.” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007). One of

the fundamental rules of damages is that to be compensable, the damages must be direct

and reasonably certain, not remote or speculative. See Total E & B USA, Inc. vs.

Marubeni Oil & Gas (USA), Inc., 393 F. Supp. 3rd 515, 537 (S.D. Tex. 2009). Plaintiff has

alleged two causes of action against the Fisher Defendants, nuisance and violations of

the Texas Water Code. Under the current state of facts, Plaintiffs have not pled a claim

upon which relief can be granted.

A.     Nuisance.

       Plaintiffs have pled a Texas common law nuisance claim. Recently, the Texas

Supreme Court addressed the elements and nature of a nuisance claim. See Crosstex

N. Tex. Pipeline, L.P. v. Gardiner, 505 S.W.3d 580 (Tex. 2016). In Crosstex, the Texas

Supreme Court confirmed that a private         ‘nuisance’ is a condition that substantially

interferes with the use and enjoyment of land by causing unreasonable discomfort or

annoyance to persons of ordinary sensibilities attempting to use and enjoy it.” Id. at 593.

The Court clarified that the term ‘nuisance’ describes a type of injury that the law has

recognized can give rise to a cause of action because it is an invasion of a plaintiff’s legal

rights. Id. at 594. By requiring a “substantial” interference with the plaintiffs’ use and

enjoyment of their property, the Court set a minimum threshold that confirms that the law

“does not concern itself with trifles, or seek to remedy all of the petty annoyances and

disturbances of everyday life in a civilized community even from conduct committed with

knowledge that annoyance and inconvenience will result.” Id at 595.




                                              9
     Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 10 of 17



       In this case, not only do Plaintiffs not have any substantial interference with their

use and enjoyment of their property from anything related to any of the Defendants, but

they have pled that they have no interference at all at this time. And with respect to

Plaintiff Wright, Plaintiffs’ pleadings clearly show she is not even an owner of the Plaintiffs’

property so she has not alleged a claim upon which she can recover.               Accordingly,

Plaintiffs have failed to plead a nuisance claim upon which relief can be granted, and that

claim should be dismissed.

B.     Texas Water Code Violations.

       Plaintiffs claim that Defendants have violated Texas Water Code § 11.086(a) which

prohibits a person from diverting or impounding the natural flow of surface water that

damages the property of another by the overflow of the water diverted or impounded.

Surface water is “[t]hat which is defused over the ground from falling rains or melting

snows, and continues to be such until it reaches some bed or channel in which water is

accustomed to flow.” Dalon v. City of DeSoto, 852 S.W.2d 530, 538 (Tex. App.—Dallas

1992, writ denied)(quoting City of Princeton v. Abbott, 792 S.W.2d 161, 163 (Tex. App.—

Dallas 1990, writ denied)). Surface waters do not follow a defined course or channel and

do not gather or form a natural body of water. Dalon, 852 S.W.2d at 538. When rainfall

is under control, either by ditches, tanks, ponds, or pipes, it is no longer considered

surface water. Id. The chief characteristic of surface water is its inability to maintain

identity and existence as a body of water, distinguishing it from water flowing in a natural

watercourse. Id. The statutory elements of water diversion claim are: (1) a diversion or

impoundment of surface water which (2) causes (3) damage to the property of the plaintiff

landowner. Lakeside Village Homeowners Assn., Inc., v. Belanger, 545 W.W.3d 15, 34



                                              10
     Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 11 of 17



(Tex. App. -- El Paso 2017, pet. denied) (citing Kraft v. Langford, 565 S.W.2d 223, 229

(Tex. 1978).

       In this case, Plaintiffs claim that they could be injured by an overflow of water, but

they have not alleged, and have no, injury or damages from any overflow of surface water.

In fact, plaintiffs’ have not made any claim identifying what surface is even being referred

to since a river, such as the Rio Grande, is not considered surface water under this section

of the Water Code. And with respect to Plaintiff Wright, Plaintiffs’ pleadings clearly show

she is not even an owner of the Plaintiffs’ property so she has not alleged a claim upon

which she can recover. Accordingly, Plaintiffs have failed to plead a claim under Texas

Water Code § 11.086 upon which relief can be granted.

C.     Summary.


       Plaintiff’s claims of Nuisance and Water Code Violations must be dismissed

because there exists no set of facts under which Plaintiff is entitled to recover any

damages against Defendants. Plaintiff has pled that it is the intent of Defendants to build

a permanent steel wall on a cleared portion of the banks of the Rio Grande River within

the floodplain which would cause a redirection and buildup of surface water during

flooding events and that the redirection of surface water and the accompanying debris

would cause permanent damage to Plaintiff’s nearby property. Plaintiff has alleged

remote and speculative damages which have not occurred. In addition to being remote

and speculative, the fact of no damages establishes that Plaintiffs claims against these

Defendants cannot survive a motion to dismiss. The statements in Plaintiffs petition to the

effect that flooding and damage is an uncertain possibility defeat any recovery. There can

be no presumption that a flood event will occur. There can be no presumption that


                                             11
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 12 of 17



damage will occur. Crucially, the factual uncertainty of any damages whatsoever as

against these Defendants is fatal to Plaintiffs’ claim for relief. While some uncertainty as

to the exact amount of damages is permissible, uncertainty as to fact of damages will

defeat recovery. See Blase Industries Corporation vs. Anorad Corporation, et al., 442

F.3d 235, 238 (5th Cir. 2006). Based upon the foregoing, Plaintiffs have failed to state a

claim upon which relief can be granted against Defendants and these claims need to be

dismissed.


                                           VI.
                                          TCPA

       The Fisher Defendants deny that they made any statements whatsoever regarding

the Plaintiffs.     Nevertheless, Plaintiffs allege the Fisher Defendants are somehow

responsible for statements made by Defendants Kolfage and/or WBTW under a theory of

civil conspiracy.     Though, the Fisher Defendants did not make the statements and

factually have no connection with the statements, Defendants must defend themselves

from the claims. In this regard, Defendants would show that defamation allegations

against them should be dismissed under The Texas Citizens Participation Act (“TCPA”),

Texas’ anti-SLAPP statute. TEX. CIV. PRAC. & REM. CODE § 27.003(a). “SLAPP” stands for

“Strategic Lawsuit Against Public Participation,” and anti-SLAPP statutes have been

enacted in many states, including Texas, to address frivolous lawsuits brought against

defendants who properly exercise their First Amendment rights. See In re Lipsky, 411

S.W.3d 530, 536 n.1, 539 (Tex. App.—Fort Worth 2013, no pet.). The Texas legislature

enacted the TCPA in 2013 in order to “encourage and safeguard the constitutional rights

of persons to petition, speak freely, associate freely, and otherwise participate in

government to the maximum extent permitted by law and, at the same time, protect the

                                            12
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 13 of 17



rights of a person to file meritorious lawsuits for demonstrable injury.” TEX. CIV. PRAC. &

REM. CODE § 27.002.

       The statute “protects citizens from retaliatory lawsuits that seek to intimidate or

silence them on matters of public concern.” In re Lipsky, 460 S.W.3d 579, 586 (Tex.

2015). The Texas Supreme Court has explained that “matters of public concern” are

“[p]ublic matters [that] include ‘a subject of legitimate news interest; that is, a subject of

general interest and of value and concern to the public.’ ” Brady v. Klentzman, 515 S.W.3d

878, 884 (Tex. 2017)(citing Snyder v. Phelps, 562 U.S. 443, 453, 131 S.Ct. 1207, 179

L.Ed.2d 172 (2011)).

       The TPCA directs courts to liberally interpret the provisions of the Act in order to

fully effectuate its purpose which is to encourage and safeguard the constitutional rights

of persons to petition, speak freely, associate freely, and otherwise participate in

government to the maximum extent permitted by law and, at the same time, protect the

rights of a person to file a meritorious lawsuit for demonstrable injury.         Schmidt v.

Crawford, 584 S.W.3d 640, 647 (Tex. Civ. App. – Houston [1st Dist.] 2019, no pet). Under

the TCPA a defendant moving for dismissal need show only that the plaintiff’s legal action

is based upon, relates to, or is in response to the defendant’s exercise of the right of free

speech.    That is to say that a communication, supposedly if made, was made in

connection with a matter of public concern – not that the communication actually

occurred. Hersh v. Tatum, 526, S.W.3d 462, (Tex. 2017). The pertinent portion of the

TCPA defines “exercise of right of free speech” as a communication made in connection

with a matter of public concern.      Specific mention of the public concern within the




                                             13
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 14 of 17



statement is not required; all that is required is a tangential relation to a matter of public

concern. Exxon Mobil Pipeline Company v. Coleman, 512 S.W.3d 895, 900 (Tex. 2017).

       Courts within the Fifth Circuit have applied the TCPA to lawsuits such as this one,

that are filed in federal court. See, e.g., Nguyen v. Hoang, 318 F. Supp3d 983 (S.D. Tex.

2018); Charalambopoulos v. Grammer, 3:14-CV-2424-D, 2015 WL 390664, at *3 (N.D.

Tex. Jan. 29, 2015) (applying the TCPA); Henry v. Lake Charles American Press, LLC,

566 F.3d 164, 169–70 (5th Cir. 2009) (applying Louisiana anti-SLAPP statute).


       The TCPA sets forth a special expedited procedure. A defendant who believes the

lawsuit was filed in response to a valid exercise of First Amendment rights may file a

motion to dismiss, and the court must conduct a hearing on the motion “not later than the

60th day after the date of service of the motion unless the docket conditions of the court

require a later hearing ... [but] in no event shall the hearing occur more than 90 days after

service of the motion,” with certain exceptions. In re Lipsky, 411 S.W.3d at 539; Nguyen

v. Hoang, 318 F. Supp3d 983, 998 (S.D. Tex. 2018)(citing TEX. CIV. PRAC. & REM. CODE

ANN. § 27.004. The court must then rule on the motion no later than thirty days after the

hearing. Id. (citing § 27.005).


       The court “shall dismiss a legal action against the moving party if the moving party

shows by a preponderance of the evidence that the legal action is based on, relates to,

or is in response to the party's exercise of: (1) the right of free speech; (2) the right to

petition; or (3) the right of association.” TEX. CIV. PRAC. & REM. CODE ANN. § 27.005. “The

‘right of free speech’ refers to communications related to ‘a matter of public concern’ which

is defined to include an issue related to: ‘(A) health or safety; (B) environmental,

economic, or community well-being; (C) the government; (D) a public official or public

                                             14
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 15 of 17



figure; or (E) a good, product, or service in the marketplace.’ ” In re Lipsky, 460 S.W.3d

at 586 n.4. “


       If the Defendant meets its burden, the Plaintiff must establish by “clear and specific

evidence” each and every element of the claims in question. TEX. CIV. PRAC. & REM. CODE

§ 27.005(c). The TCPA does not define what “clear and specific evidence” means for a

plaintiff’s prima facie case, but the statute provides that courts can consider “the pleadings

and supporting and opposing affidavits stating the facts on which the liability or defense

is based.” Id. at § 27.006(a). “Texas courts have defined ‘prima facie’ evidence as the

‘minimum quantum of evidence necessary to support a rational inference that the

allegation of fact is true.’” Lipsky, 411 S.W.3d at 539.


       There should be no debate that building the border fence is a controversial issue

and a matter of public concern. The Plaintiff in this matter, the North American Butterfly

Association, is using social media to fight the border fence in any way it can, including a

GoFundMe campaign attempting to get donations from the public to fight the border

fence. See Exhibits A-01 - National Butterfly Center’s Go Fund Me page; and A-02,

National Butterfly Center’s twitter page, attached. Notable in these exhibits are the public

statements made against Kolfage and We Build the Wall by the very Plaintiffs who are

complaining about such statements in this matter. North American Butterfly is also

currently fighting the construction of the border fence on its own property in a separate

federal action against DHS. See Exhibit A-03, a copy of the underlying decision in Cause

Number 19-5052, North American Butterfly Association v. Nielsen, pending in the United

States Court of Appeal for the District of Columbia Circuit.



                                             15
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 16 of 17



       The border fence is a matter of public concern on both the local and the national

levels. In October of 2018, the federal government waived federal laws to allow for the

expeditious construction of barriers and roads in Hidalgo County, Texas. See Exhibit A-

04. This waiver was published in the Federal Register. See Exhibit A-05. The border

wall / fence is the subject of frequent news reporting locally and nationally. See Exhibit

A-06, and Exhibit A-07.      And tragedies related to border activities or crossings is

frequently in the news. See Exhibit A-08.


       As these exhibits show, the border fence and border activities are subjects of

public concern at this time in our country’s history. All of the speech complained of by

Plaintiffs is free speech which is related to ‘a matter of public concern’ and is protected

under Texas law against claims like this. Pursuant to TCPA, the claims of both Plaintiffs

against all Defendants should be dismissed. Further, it is apparent that none of the

statements complained of by Plaintiffs direct name Plaintiff Wright individually, so as

additional ground for dismissal, her claims should be dismissed for failing to state a claim

upon which relief can be granted. Further, Defendants should be awarded their costs in

having to defend this matter.


       WHEREFORE, Premises Considered, Defendants Fisher Industries and Fisher

Sand and Gravel Co. request that Plaintiffs request for Temporary Restraining Order not

be granted and that the claims asserted in Plaintiffs’ First Amended Petition and

Application for Injunctive Relief be in all things dismissed, and for recovery of all o ftheir

costs associated in defending these claims.




                                             16
    Case 7:19-cv-00411 Document 21 Filed on 01/07/20 in TXSD Page 17 of 17



                                                 Respectfully submitted,


                                                 /s/ Mark J. Courtois
                                                 MARK J. COURTOIS
                                                 Texas Bar No. 04897650
                                                 Email: mjcourtois@ffllp.com
                                                 Direct: 713-620-7226

                                                 FUNDERBURK FUNDERBURK COURTOIS, LLP
                                                 2777 Allen Parkway, Suite 1000
                                                 Houston, Texas 77019
                                                 (713) 526-1801
                                                 (713) 526-2708 - FAX

                                                 ATTORNEY IN CHARGE
                                                 FISHER INDUSTRIES, AND FISHER
                                                 SAND AND GRAVEL CO.




                              CERTIFICATE OF SERVICE



       I, MARK J. COURTOIS, hereby certify that a true and correct copy of the foregoing
instrument has been forwarded to all known Filing Users AND has been accomplished by
Notice of Electronic Filing pursuant to Local Administrative Procedure 9(a) on this, the 7th
day of January, 2020.



                                                 /s/ Mark J. Courtois
                                                 MARK J. COURTOIS




                                            17
